Citation Nr: 0701348	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1991.    Although there is no clear official 
confirmation of this service in the claims folder, the 
veteran's period of service is not at issue in this case.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that an October 2002 rating decision listed 
the issues as whether new and material evidence has been 
submitted to reopen claims for service connection for joint 
pain and a skin condition, to include as due to an 
undiagnosed illness.  However, the Board observes that the 
original August 1999 rating decision that denied such issues 
on a de novo basis was actually appealed by the veteran.  His 
December 1999 personal hearing testimony is considered a 
substantive appeal in this matter.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203 (2006). Therefore, these issues 
will be adjudicated on a de novo basis.

Although the veteran testified at a videoconference hearing 
in February 2005 before an Acting Veterans Law Judge (VLJ) 
who is no longer employed by the Board, the veteran indicated 
in October 2006 that he did not want another hearing with a 
different VLJ.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2006).  Therefore, the Board will proceed to 
evaluate the appeal.
    
In addition, in March 2006, the current claims before the 
Board were remanded for VA examinations.  In this decision, 
the Board also confirmed the RO's previous denials of service 
connection for various disorders claimed as due to an 
undiagnosed illness.  At this time, the veteran has not 
appealed these matters.  As such, they are not before the 
Board at this time.  

Finally, in a March 2004 statement, the veteran raised the 
issues of service connection for a low back condition and a 
bilateral foot condition (claimed as flat feet).  The Board 
may not entertain an application for review on appeal unless 
it conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The 
Board accepts his statement as raising new claims.  The RO 
has not fully adjudicated these claims and the Board may not 
unilaterally take jurisdiction of any additional claims.  
Therefore, these matters are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Evidence of record does not show objective indications of 
a chronic disability resulting from undiagnosed illness 
manifested by joint pain or a skin condition.  

2.  Joint pain and a skin condition are not related to 
service and may not be presumed to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for joint pain, to include as due to 
an undiagnosed illness is not established.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

2.  Service connection for a skin condition, to include as 
due to an undiagnosed illness is not established.  38 
U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from an undiagnosed illness that became manifest during 
active duty in the Southwest Asia theater of operations or 
became manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
That is, if not manifest in service, the claimed chronic 
disability must have been manifest to a compensable degree by 
December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the 
term 'qualifying chronic disability' was revised to mean a 
chronic disability resulting from any of the following (or 
any combination of any of the following): an undiagnosed 
illness; a medically unexplained chronic multi symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 C.F.R. § 3.317(a)(1)(i).

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  The sixth 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

The disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test.  38 C.F.R. § 3.317(a)(1)(ii).  Section 1117(a) of 
Title 38 of the United States Code authorizes service 
connection on a presumptive basis only for disability arising 
in Persian Gulf veterans due to "undiagnosed illness" and 
may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether 
the diagnosis may be characterized as poorly defined.  
VAOPGCPREC 8-98 (Aug. 3, 1998).

According to his statements to VA examiners and testimony 
provided at a December 1999 personal hearing and a February 
2005 videoconference hearing, the veteran asserts that he 
developed a skin condition to his groin and armpit areas and 
joint pain to his hands, elbows, knees, low back, and ankles 
due to an undiagnosed illness incurred while he was in the 
Persian Gulf from August 1990 to June 1991.  He alternatively 
asserts that these conditions were otherwise directly 
incurred as the result of his military service.

Initially, the RO apparently determined that the veteran has 
service in Southwest Asia for purposes of presumptive service 
connection. However, the Board is unable to verify such 
service from the record.  In any event, for purposes of this 
decision, the Board will assume that the veteran served in 
Southwest Asia, as the service issue is simply not 
dispositive in this case.  See 38 C.F.R. § 3.317(d).  

Joint pain and unexplained rashes are included among the 
signs and symptoms that may be manifestations of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).  The knees, ankles, elbows, dorsal/lumbar 
vertebrae, and wrists are all considered major joints.  See 
38 C.F.R. § 4.45(f).  Nonetheless, in this case, the 
veteran's joint pain to the ankles, low back, and knees are 
attributable to known clinical diagnoses.  38 C.F.R. § 
3.317(a)(1)(ii).  

Specifically, the medical evidence of record includes 
diagnoses of lumbar strain and arthritis to the back, mild 
arthritis to the knees, and plantar fasciitis and pes planus 
for the feet/ankles.  See VA treatment records dated May 2003 
and September 2003; VA X-rays dated September 2003; and VA 
joint examination dated May 2006.  Such facts provide 
evidence against this contention.  Because joint pain to the 
ankles, low back, and knees can be attributed to known 
diagnoses, the presumption of service connection for an 
undiagnosed illness is not for application.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(ii).    

Similarly, with regard to his skin condition to the groin and 
buttocks, the May 2006 VA skin examiner diagnosed the veteran 
with intertrigo to the groin and buttocks.  Medical evidence 
of record has also included diagnoses of tinea cruris, tinea 
corporis, and mild candidiasis.  See VA examination dated 
June 1997 and VA outpatient record dated October 2002.  The 
veteran has also been diagnosed with acanthosis nigricans 
with respect to skin inflammation near the armpits.  See May 
2006 VA skin examination.  The May 2006 examiner opined that 
the veteran's skin disorders are associated with his obesity 
and as well as the general condition of his skin folds.  
Therefore, to the extent the skin symptoms are explained, the 
associated disability is not "undiagnosed" or "medically 
unexplained" for purposes of applying 38 U.S.C.A. § 1117.  
38 C.F.R. § 3.317(a)(2)(i) and (ii).

With regard to the veteran's complaints of joint pain to the 
hands and elbows, these symptoms simply have not been 
objectively substantiated.  The pertinent regulation requires 
that there be objective evidence perceptible to an examining 
physician or other non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(3).  In 
particular, the May 2006 VA joint examiner found no 
abnormality upon objective examination and X-rays of the 
hand.  There was no tenderness on palpation.  In fact, any 
wrist pain the veteran reported was linked to "excessive 
use" of his hands due to his full-time job as a truck 
driver.  
  
As to elbow joint pain, most recently, the veteran did not 
report this condition to the May 2006 examiner, providing 
evidence against the claim.  In any event, post-service, none 
of the veteran's complaints concerning his elbows has been 
independently verified (see VA examination dated June 1997 
that was negative for any elbow disability or condition 
despite the veteran's subjective complaints).  38 C.F.R. § 
3.317(a)(3).      

Overall, with regard to the veteran's allegations concerning 
joint pain and skin conditions, the evidence does not show 
that the veteran suffers from any chronic disability due to 
an "undiagnosed" illness manifested by these symptoms.  38 
C.F.R. § 3.317(a)(2).

The Board now turns to the issue of direct service connection 
for joint pain and a skin condition.  Initially, with respect 
to direct service connection for his back and ankle/foot 
pain, the Board has referred these claims to the RO.  
Consequently, the Board will not address direct service 
connection for these conditions in this decision.  

As to joint pain in the elbows and hands, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001). Absent evidence of 
current elbow and hand disabilities, service connection is 
not in order.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.    

With regard to his current skin conditions and his joint pain 
to the knees, there is no complaint, treatment or diagnosis 
for any these conditions during his service from August 1988 
to August 1991.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  The veteran was treated for pseudofolliculis barbae 
during service, but the most recent May 2006 VA examination 
was negative for that condition.  The Board must find the 
service medical records (SMRs), as a whole, provide very 
negative evidence against his claims.  

In fact, post-service, the first medical evidence of any 
complaint concerning skin rashes or joint pain in the claims 
folder is approximately six years after discharge.  See June 
1997 VA examination.  Notably, the veteran did not assert 
these conditions during an April 1992 VA examination shortly 
after service.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Therefore, service connection cannot be established 
based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  It follows that the presumption of 
in-service incurrence for arthritis to the knees is also not 
for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  

Moreover, the competent evidence of record provides evidence 
against a finding of a nexus between the veteran's current 
skin and joint conditions and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Specifically, the May 2006 VA joint and 
skin examiners indicated that neither his current skin nor 
joint conditions were incurred during service.  The Board 
finds these opinions are entitled to great probative weight.  
There are no contrary, competent medical opinions of record.

In conclusion, in light of the above discussion, direct 
service connection is not in order.  In addition, the medical 
record does not support the conclusion that the veteran 
suffers from any chronic joint or skin disability due to an 
undiagnosed illness or illnesses associated with his Persian 
Gulf War service.  As the preponderance of the evidence is 
against the claims for service connection, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letters dated in August 2002 and May 
2006, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the RO sent December 1997 
correspondence to the veteran discussing information 
pertinent to Persian Gulf undiagnosed illness claims.  The 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   

With regard to the final fourth element of notice, neither 
VCAA letter specifically asked the veteran to provide any 
evidence in his possession that pertains to the claims.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In 
any event, the Board is satisfied that the veteran actually 
knew to submit such evidence to the RO, given the personal 
statements and testimony he has provided the VA.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims.  Also, the VCAA letter, 
rating decision, statement of the case (SOC), and 
supplemental statements of the case (SSOCs), all advised the 
veteran of what missing evidence was necessary to establish 
direct and presumptive service connection for the issues on 
appeal.  Finally, the VCAA letter dated in August 2002 
advised the veteran that the VA would obtain "any additional 
information or evidence."  Therefore, any failure to make 
the specific request is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board observes that the adverse determination on appeal 
was issued in August 1999, prior to the enactment of the 
VCAA, such that providing VCAA notice prior to the decision 
was impossible.  Pelegrini, 18 Vet. App. at 120.  In any 
event, as stated above, the Board finds that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, such that there is no 
prejudice to the veteran.  Bernard, 4 Vet. App. at 392-94.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements).  38 C.F.R. § 20.1102 (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).  

Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation of any defect in the provision of 
notice that resulted in some prejudice to the veteran.  The 
Board finds that any deficiency in the content or timing of 
these notices is harmless error.  See Overton v. Nicholson, 
No. 02-1814 (September 22, 2006) (finding that although the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

In addition, May 2006 correspondence from the RO advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  Since the preponderance of the evidence is against 
service connection, no disability rating or effective date 
can be assigned, such that the veteran is not prejudiced by 
late receipt of this notice.   

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
March 2006 remand.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, relevant VA treatment records and X-rays, and 
several relevant VA medical examinations and remanded this 
case for additional development.  The veteran has not 
identified any additional private medical records relevant to 
the claims on appeal.  Nor has he stated that any additional 
evidence remains outstanding.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for joint pain, to include as due to an 
undiagnosed illness is denied. 

Service connection for a skin condition, to include as due to 
an undiagnosed illness is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


